         Case 1:18-cv-01876-PAE Document 45 Filed 10/09/18 Page 1 of 24



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
RIGOBERTO VASQUEZ AND EVA GARCIA                               :
on behalf of themselves and all others similarly               :
situated                                                       : Civil Action No. 1:18-cv-01876-PAE-BM
                                                               :
                                                               :
                           Plaintiffs,                         :       FIRST AMENDED COMPLAINT
                                                               :
         v.                                                    :
                                                               :
                                                               :
HONG KONG AND SHANGHAI                                         :
BANKING CORPORATION LTD, a                                     :
foreign company; HSBC BANK USA, N.A.,                          :       JURY TRIAL DEMANDED
a national banking association; and DOES 1                     :
through 100, inclusive,                                        :
                                                               :
                           Defendants.                         :
---------------------------------------------------------------X

                                 CLASS ACTION COMPLAINT

                                         INTRODUCTION

1.      On March 27, 2014, in an action entitled Securities and Exchange Commission v. World

Capital Market Inc., WCM777 Inc., WCM777 Ltd., and Ming Xu, (“Ming Xu”) the District Court

in the Central District of California shut down the Ponzi scheme that is at the heart of this litigation.
Phil Ming Xu, and the companies he controlled (collectively “WCM777”), perpetrated this

Pyramid/Ponzi scheme that scammed victims out of millions of dollars beginning in March of

2013.

2.      Defendants, Hong Kong and Shanghai Banking Corporation Ltd (HSBC Hong Kong) and

HSBC Bank USA, N.A. (HSBC USA) were both instrumental in helping WCM777 continue its

Pyramid/Ponzi scheme even as state and federal authorities were shutting it down in the United

States. Beginning in September of 2013, WCM777 advised all prospective investors to wire

investment money directly to its accounts at HSBC Hong Kong. The bulk of the transfers went

through a correspondent bank account that HSBC Hong Kong held at HSBC USA in New York.

Both HSBC Hong Kong and HSBC USA, allowed these transfers to happen even though on


                                                   1
         Case 1:18-cv-01876-PAE Document 45 Filed 10/09/18 Page 2 of 24




September 30, 2013, HSBC USA discovered information that led it to conclude that WCM777

“reasonably appeared that they are engaged in pyramid/ponzi scheme.” HSBC USA, of course,

shared its discovery of HSBC Hong Kong. In all, over $30 million of victims’ money was

transferred to HSBC Hong Kong after both it and HSBC USA thought WCM777 was conducting

a Ponzi scheme.

                                            PARTIES

3.     Plaintiff, RIGOBERTO VASQUEZ, is an individual who resides in San Mateo, California.

4.     Plaintiff, EVA GARCIA, is an individual who resides in Live Oak, California.

5.     Defendant, HONG KONG AND SHANGHAI BANKING CORPORATION LIMITED

“HSBC Hong Kong”), is a Hong Kong Corporation with its principal place of business in Hong

Kong, China.

6.     Defendant, HSBC BANK USA, N.A., (“HSBC USA”), is a federally chartered bank, with

its headquarters in Mclean, Virginia, with its principal place of business located in New York, NY.

Defendant HSBC USA is the correspondent bank for HSBC Hong Kong.

7.     Plaintiffs are informed and believe and thereupon allege that at all times herein mentioned,

Defendant and DOES 1 through 100, inclusive, and each of them, were acting as agents, servants,

alter egos, and employees of each other, and were acting within the full course and scope of their

agency, servancy, and employment, with the full knowledge and consent, either expressed or

implied, of either of the other Defendants and DOES 1 through 100, inclusive, and each of them.

(Defendants and DOES 1-100, inclusive, and each of them are hereinafter collectively referred to

herein as "Defendants").

8.     Plaintiffs are informed and believe and thereupon allege that at all times relevant herein,

Defendants and each of them were and are inadequately capitalized and have no genuine or

separate existence, but were and are used and are existing for the sole purpose of permitting the

other Defendants to transact a portion of their business under a separate guise.

9.     At all times mentioned herein, Defendants and each of them completely controlled,

dominated, managed, and operated the other Defendants and intermingled their assets with the



                                                 2
         Case 1:18-cv-01876-PAE Document 45 Filed 10/09/18 Page 3 of 24




assets owned by the other Defendants to suit their convenience, such that the individuality or

separateness of the Defendants did not exist.

10.    The acts of Defendants and each of them were and are the acts of the other Defendants.

Failure to pierce the corporate veil would promote injustice and, based thereon, Defendants and

each of them are jointly and severally liable with the other Defendants.

                           THE WCM777 PYRAMID/PONZI SCHEME

11.    WCM777 is the umbrella name used for a multi-level marketing scheme that was at the

heart of the SEC action.

12.    World Capital Market Inc., is a Delaware Corporation headquartered in Pasadena,

California. Phil Ming Xu (Ming Xu) is the founder and chairman of World Capital Market Inc.

World Capital Market Inc., is also a corporation organized under the laws of the British Virgin

Islands. WCM777 began on or around March of 2013.

13.    At all relevant times, Ming Xu resided in California and World Capital Markets, Inc.,

WCM777 Inc., and WCM777 Ltd., had offices in or did business in the United States and

specifically California.

14.    WCM777 specifically incorporated WCM777 Ltd., in Hong Kong on July 2, 2013, using

a shelf corporation. WCM777 Ltd, is a subsidiary of World Capital Markets, Inc., from the British

Virgin Islands, with partial ownership in Ming Xu and Suo Zhong Xu. On February 21, 2014,

WCM777 Ltd., registered with the California Secretary of State, stating that it was doing business

as WCM777 Enterprises, Inc., and was located in the City of Industry in California.

15.    On July 16, 2013 WCM777 opened an account at HSBC Hong Kong in the name of

WCM777 Ltd., listing Ming Xu as the main contact.

16.    On March 27, 2014, the Court in the Central District of California Ordered the seizure of

all WCM777 assets, the appointment of a receiver, and other provisional relief pursuant to an Ex

Parte application by the Securities and Exchange Commission.

17.    On July 30, 2014, the Court entered a Judgment against Ming Xu pursuant to a consent by

him. As part of the Judgment Xu consented to disgorgement of ill-gotten gains, prejudgment



                                                3
         Case 1:18-cv-01876-PAE Document 45 Filed 10/09/18 Page 4 of 24




interest thereon, and a civil penalty. In a nutshell, Ming Xu affirmed that the scheme operated in

the following manner:

   a. World Capital Markets, Inc., described itself as a global merchant investment bank with

       branch offices in the United States, China and Japan. World Capital Markets, Inc.,

       purported to be in partnership with over 700 investment organizations including, among

       others, Siemens, Denny’s, and Goldman Sachs. On the WCM777.com website, World

       Capital Markets, Inc., was shown to be a corporation registered with the Registrar of

       Corporate Affairs of the British Virgin Islands.

   b. WCM777 solicited investors through the website at WCM777.com, in-person seminars and

       presentations, webinars, and through the Internet such as through posts on Facebook and

       other message boards. WCM777 solicited investors in the United States and abroad.

   c. At all material times, the terms of the offering on the WCM777 website have remained

       constant. WCM777 prepared and distributed a PowerPoint presentation that explains the

       WCM777 offering. This presentation has been translated into Chinese and Spanish.

   d. WCM777 offered and sold five different levels of packages of cloud-based computing

       services. In addition to the computing services, each package level promised returns in the

       form of cash and points.

   e. WCM777 said investors could earn the cash and points by referring new members, or by

       simply being passive. The points were said to have two uses: (a) they could be redeemed

       for goods and services to be offered by WCM777 and its affiliates, or (b) they could be

       also converted into equity in an initial public offering of a company named WCM7.com,

       or other unidentified high tech company that WCM777 claimed they would bring public.

   f. Each of the five different levels of membership units purported to provide purchasers with

       some combination of cloud computing services, with more services being provided to

       members who purchased higher levels. There were seven types of World Cloud Media
       Products: a) videos, b) books, c) music, d) games, e) space, f) social and g) Lucky Cloud.

       The five levels of membership units provided different combinations of World Cloud

       Media Products for different terms of from one to five years.

                                                4
           Case 1:18-cv-01876-PAE Document 45 Filed 10/09/18 Page 5 of 24




      g. Each of the five levels of packages promised to pay a return in 100 days which was called

         the Global Business Bonus. The first four levels of packages promised to pay a total return

         of approximately 100% of the amount invested, with half paid in cash and half paid in

         points. The fifth, or highest level offered to pay a total return of 160% of the amount

         invested, with half paid in cash and half paid in points. Thus, the fifth level offered to pay

         an 80% return in cash in 100 days.

      h. WCM777 did not realize any appreciable revenue other than from the sale of “packages”

         of cloud services to investors. WCM777 was not profitable and was a pyramid scheme.

         WCM777 used some of the investor funds to make Ponzi payments of returns to investors.

         The bulk of the investor funds were used to pay cash for real property purchased in the

         United States.

      i. WCM777 sold its products exclusively to investors and had no apparent source of revenues

         other than money received from new investors. WCM777 did not offer to sell any of the

         so-called World Cloud Media Services other than as part of a package to investors who

         received points.

      j. The WCM777 offering and operation depended almost entirely on the recruitment of new

         investors and purchases by existing investors to provide funds to pay any returns to

         investors.

18.      In September of 2013, the Securities Division of the Commonwealth of Massachusetts

began investigating World Capital Markets, Inc., and WCM777, Inc.

19.      Around October 2013, at the same time that state regulators began investigating

WCM777’s offering, it stopped depositing investor funds into the United States bank accounts,

although the WCM777 offering in the United States continued. Since October 2013, WCM777

raised more than $37 million from investors, which has been deposited into its Hong Kong bank

accounts at Defendant HSBC Hong Kong. Since October 2013 approximately 38% of investor
funds raised came from persons residing in the United States.

20.      Also starting in September 2013, WCM777 began directing all investors to wire transfer

their investments to Defendant HSBC Hong Kong. WCM777 explicitly stated on its website and

                                                   5
         Case 1:18-cv-01876-PAE Document 45 Filed 10/09/18 Page 6 of 24




Facebook page and other social networks that the reason it was shifting its operation to Hong Kong

was because its continued operation in the United States was not in compliance with the law.

21.    On November 11, 2013, the Securities Division of the Commonwealth of Massachusetts

issued a Consent Order in the Matter of World Capital Markets, Inc. & WCM777, Inc. The

Consent Order stated that Massachusetts opened an investigation in September 2013, and in

November 2013 the respondents submitted to an offer of settlement. The Order was made publicly

available through the internet.

22.    On or about November 20, 2013, the WCM777.com website announced the WCM777

Response to Massachusetts Consent Order. It said “because the sale of securities failed to fully

comply with laws and regulations in the United States, our operations in the U.S. will be on hold

until further notice; WCM Limited will continue operations.”

23.    On January 8, 2014, the State of California, Business, Consumer Services and Housing

Agency, Department of Business Oversight, issued a Desist and Refrain Order against WCM,

WCM777, Inc., WCM777 Limited, Ming Xu, and others, which found that the named parties had

unlawfully sold unregistered securities, and had made untrue statements of material fact and

omissions of material facts necessary to make statements not misleading in the offer and sale of

securities, and ordered them to desist from such conduct. The Order was made publicly available

through the internet.

24.    On January 21, 2014, the Securities Commissioner for the State of Colorado issued a

Stipulation for consent Cease and Desist Order Concerning World Capital Markets, Inc.,

WCM777, Inc. and Ming Xu. The Order was made publicly available through the internet.

25.    On March 3, 2014, the State of Alaska, Department of Commerce, Community &

Economic Development issued an Investor Fraud Alert concerning World Capital Market, Inc.,

WCM777, Inc. and WCM777 Limited. The Alert was made available through the world wide

web.




                                                6
         Case 1:18-cv-01876-PAE Document 45 Filed 10/09/18 Page 7 of 24




                 HSBC’s ROLE IS PERPETUATING THE PONZI SCHEME

26.    In or about July of 2013, Defendant HSBC Hong Kong opened an account ending in 7826

for WCM777 Ltd. The account was a Business Vantage foreign currency account that allowed for

deposit of United States Dollars.

27.    In   or   about    July      of   2013,   Defendant   HSBC   Hong    Kong     knew    that

WCM777 Ltd., conducted commerce over the internet and had its head office in California. HSBC

Hong Kong also knew that there was no one at the office in Hong Kong listed for WCM777 Ltd.

28.    Wire transfers into the WCM777 account at Defendant HSBC Hong Kong began in or

about July of 2103.

29.    HSBC Hong Kong employees Carol Ma, Sunny Ho and Xu Xie were in frequent interstate

email and telephone communications with Ying Leung, WCM777’s Chief Financial Officer in

California, to coordinate the flow and volume of transactions and to verify the payment of funds

when payments were late or missing. HSBC Hong Kong assigned case numbers to such late or

missing transactions and investigated the transactions providing further knowledge regarding

WCM777’a source of revenue, their country origins, amounts and details. This communication

was part of the regular way of doing business. At its core, when a problem arose with a wire

transfer, HSBC Hong Kong employees would make telephone calls or email WCM777 employees

in order to make sure that deposits were properly credited to the correct account. HSBC employees

would direct WCM777 employees to make the appropriate arrangements so that transactions

would be properly processed. Once such communication is a December 19, 2013 email from

commercialbanking@hsbc.hk to laodao@msn.com with the Subject Line of: HKPI1324-

12DEC13//CYB PIV Private & Confidential.

30.    Just months prior to engaging with WCM777, the parent company of HSBC Hong Kong

had entered into a deferred prosecution agreement regarding worldwide, institutionalized willful

blindness toward money laundering and terrorist financing. On or about December 11, 2012,

Defendant HSBC USA, entered into the Deferred Prosecution Agreement. Also a party to the

Deferred Prosecution Agreement was HSBC Holdings plc (HSBC), a financial institution holding



                                                  7
         Case 1:18-cv-01876-PAE Document 45 Filed 10/09/18 Page 8 of 24




company organized under the laws of England and Wales. Defendant HSBC Hong Kong is a

subsidiary of HSBC plc.

31.     As part of the Deferred Prosecution Agreement HSBC, and HSBC USA, acknowledged

that one of its high-risk products was its correspondent banking practices and services.

Correspondent accounts are established at banks to receive deposits from, make payments on

behalf of, or handle other financial transaction for foreign financial institutions. In essence

correspondent banking involves the facilitation of wire transfers between foreign financial

institutions and their customers, and other financial institutions with which the foreign financial

institution does not have a direct relationship.      Such correspondent accounts are generally

considered high risk because the U.S. bank does not have a direct relationship with, and therefore

has no diligence information on, the foreign financial institution’s customers who initiated the wire

transfers.

32.     As part of the Deferred Prosecution Agreement HSBC and HSBC USA entered into with

the United states it vouched that it had already implemented a new automated monitoring system.

The new system monitors every wire transaction that moves through HSBC USA. The system also

tracks the originator, sender, and beneficiary of a wire transfer, allowing HSBC USA to look at its

customer’s customer. HSBC USA also implemented a new customer risk-rating methodology

based on a multifaceted approach that weighs: (1) the country where the customer is located, (2)

the products and services utilized by the customer, (3) the customer’s legal entity structure, and

(4) the customer and business type. Transactions that meet a threshold for suspicious activity were

flagged for additional review by HSBC USA’s anti-money laundering department.

33.     Defendant HSBC USA, at all times relevant, maintained a correspondent account for

HSBC Hong Kong.

34.     The HSBC Hong Kong correspondent bank account at HSBC USA was utilized for

conducting wire transfers to the WCM777 accounts at HSBC Hong Kong beginning in July of
2013.




                                                 8
         Case 1:18-cv-01876-PAE Document 45 Filed 10/09/18 Page 9 of 24




35.    A statement for one of the WCM777 accounts at HSBC Hong Kong indicates that for the

period July 22, 2013 to August 14, 2013 there had already been over 3.5 million in United States

Dollars credited to WCM777 limited by over 174 deposits?

36.    In July of 2013, HSBC USA flagged a wire transfer headed to one of the WCM777

accounts at HSBC Hong Kong for a further, manual review.

37.    As part of the that further review, HSBC USA requested additional information about

WCM777 from HSBC Hong Kong.

38.    In or about October 2013, HSBC Hong Kong responded to the inquiry from HSBC USA

by confirming that it knew that its customer WCM777 Ltd., was incorporated on July 2, 2013, had

opened its account on July 10, 2013, that it was a small business whose main office was in the

United States, that it did not conduct a site visit because of that, and that it was controlled by Ming

Xu.

39.    As part of the further review conducted by HSBC USA, it discovered a multi-level

marketing review internet website that did a review of WCM777 and declared that it was a Ponzi

scheme. A copy of the Google search and review is attached hereto as Exhibit A.

40.    On or about September 30, 2013 HSBC USA also expressly determined WCM777 was a

fraud: “BENE – WCM777 LIMITED though identified by its website and no adverse information

on RDC, internet research however shows that the BENE is alleged as a pyramid/Ponzi scheme

(sample google results attached) … Review of the products posted on BENE website reasonably

appeared that they are engaged in pyramid/ponzi scheme as they offer no concrete underlying

products/services while offering guaranteed “daily” profit/returns by buying multi-level shares”

41.    On or about October 2, 2013, HSBC USA emailed its findings about WCM777 to HSBC

Hong Kong.

42.    The Ponzi scheme continued to survive because Defendants HSBC Hong Kong and HSBC

USA knowingly delivered, organized, converted and laundered proceeds from the illegal Ponzi
scheme. They were instrumental in helping WCM777 to continue its Ponzi scheme even as state,

federal and overseas authorities were notifying HSBC USA of problems with WCM777.



                                                  9
        Case 1:18-cv-01876-PAE Document 45 Filed 10/09/18 Page 10 of 24




43.    In this case, HSBC USA covered payments for the scheme’s credit at HSBC Hong Kong,

in the absence of such a mechanism the scheme would have collapsed. Cover payments are used

by a bank to facilitate funds transfers on behalf of a customer to a beneficiary, most often in another

country, but also in the same country when a foreign currency is used. They typically involve both

(i) a transaction in a currency other than that of the country in which the originator’s or

beneficiary’s bank is domiciled, and (ii) the originator’s and beneficiary’s banks not having a

relationship with each other that allows them to settle with each other directly. In this circumstance,

the originator’s bank may directly instruct the beneficiary’s bank to effect the payment and advise

that transmission of funds to “cover” the interbank obligation created by the payment order has

been arranged through a separate channel. Settlement is often accomplished through the originator

bank’s correspondent in the country where the national currency is the currency of the payment. If

the originator bank’s correspondent has a relationship with the beneficiary’s bank, it can settle the

payment itself; otherwise, settlement generally takes place through an additional intermediary

bank that has a relationship with the beneficiary’s bank. In current practice, the beneficiary can

have his account credited by its own bank before interbank settlement is completed, especially

when there is a robust commercial relationship.            Source: Basel Committee on Banking

Supervision, Due diligence and transparency regarding cover payment messages related to cross

border wire transfers, May 2009, p.1.

44.    Defendant HSBC USA as HSBC Hong Kong’s correspondent bank was the crucial link in

substantially assisting from June 2013 through February 2014 the transfer of over 3,000

transactions and over $45,000,000 of U.S. dollars to WCM’s multiple bank accounts held at HSBC

Hong Kong. Correspondent relationships between banks provide the electronic pathway for funds

moving from one jurisdiction to another. Through thousands of transactions via Fedwire, Clearing

House Interbank Bank Payments Systems (CHIPS), and Bank to Bank, HSBC USA provided

continued access to the global Financial System for WCM777. This was essential to the schemes
success because its worldwide investor base was instructed to make investments in United States

dollars and investors were given the HSBC Hong Kong account number and address through its

website, seminars and face to face meetings. Consequently, money flowed into to HSBC’s Hong

                                                  10
        Case 1:18-cv-01876-PAE Document 45 Filed 10/09/18 Page 11 of 24




Kong correspondent bank account in New York, prior to being credited to HSBC Hong Kong

accounts controlled by the scheme. HSBC USA knew this was taking place because it monitored

most of the wire transfers to WCM777 accounts at HSBC Hong Kong.

45.     An additional critical component of the Ponzi Scheme that HSBC Hong Kong substantially

assisted was to make lulling payments to Plaintiffs in the form of returns for their investments so

they would be assured that their investment was sound and secure. HSBC Hong Kong made

repeated transfers totaling over 12 million United States Dollars to a United States based entity

Global Payouts Inc., a payments processor for eventual distribution to WCM777’s investor base

in the following manner:

HSBC           After bank fees
10/2/2013      $100.00                               10/2/2013      in payment credit Global Payout
               $100.00
10/7/2013      $30,000.00                            10/7 & 10/18   In payment credit WCM777
               $29,860.00
10/21/2013     $70,000.00                            10/24/2013     in payment credit Global Payout
               $69,910.05
10/23/2013     $100,000.00                           10/28/2013     in payment credit WCM777
               $99,910.02
10/28/2013     $500,000.00                           10/30/2013     in payment credit WCM777
               $499,910.09
10/29/2013     $300,000.00                           11/4/2013      in payment credit WCM777
               $299,910.28
10/31/2013     $200,000.00                           11/4/2013      in payment credit WCM777
               $199,910.33
11/1/2013      $200,000.00                           11/5/2013      in payment credit WCM777
               $199,910.36
11/6/2013      $200,000.00                           11/11/2013     in payment credit WCM777
               $199,910.29
11/7/2013      $200,000.00                           11/12/2013     in payment credit WCM777
               $199,910.27
11/8/2013      $200,000.00                           11/15/2013     in payment credit WCM777
               $199,910.37
11/8/2013      $200,000.00                           11/18/2013     in payment credit WCM777
               $199,910.37
11/11/2013     $200,000.00                           11/18/2013     in payment credit WCM777
               $199,910.39
11/12/2013     $200,000.00                           11/18/2013     in payment credit WCM777
               $199,910.44
11/14/2013     $200,000.00                           11/18/2013     in payment credit WCM777
               $199,910.42
11/16/2013     $200,000.00                           11/18/2013     in payment credit WCM777
               $199,910.40
11/16/2013     $200,000.00                           11/18/2013     in payment credit WCM777
               $199,910.36
11/18/2013     $200,000.00                           11/18/2013     in payment credit WCM777
               $199,910.39
11/18/2013     $200,000.00


                                                11
           Case 1:18-cv-01876-PAE Document 45 Filed 10/09/18 Page 12 of 24



11/20/2013      $200,000.00                   11/21/2013   in payment credit WCM777
                $399,820.65
11/21/2013      $200,000.00                   11/25/2013   in payment credit WCM777
                $199,910.52
11/22/2013      $200,000.00                   11/25/2013   in payment credit WCM777
                $199,910.45
11/23/2013      $200,000.00                   11/26/2013   in payment credit WCM777
                $199,910.56
11/26/2013      $200,000.00                   11/26/2013   in payment credit WCM777
                $199,910.59
11/27/2013      $200,000.00                   12/2/2013    in payment credit WCM777
                $199,910.69
11/28/2013      $200,000.00                   12/2/2013    in payment credit WCM777
                $199,910.69
11/29/2013      $200,000.00                   12/2/2013    in payment credit WCM777
                $199,910.62
11/30/2013      $200,000.00                   12/4/2013    in payment credit WCM777
                $199,910.62
12/3/2013       $200,000.00                   12/4/2013    in payment credit WCM777
                $199,910.65
12/4/2013       $200,000.00                   12/4/2013    in payment credit WCM777
                $199,910.65
12/5/2013       $200,000.00                   12/6/2013    in payment credit WCM777
                $199,910.70
12/6/2013       $200,000.00                   12/6/2013    in payment credit WCM777
                $199,910.66
12/7/2013       $200,000.00                   12/9/2013    in payment credit WCM777
                $199,910.60
12/9/2013       $200,000.00                   12/10/2013   in payment credit WCM777
                $199,910.62
12/10/2013      $200,000.00                   12/11/2013   in payment credit WCM777
                $199,910.58
12/11/2013      $200,000.00                   12/15/2013   in payment credit WCM777
                $199,910.67
12/12/2013      $200,000.00                   12/15/2013   in payment credit WCM777
                $199,910.79
12/13/2013      $200,000.00                   12/15/2013   in payment credit WCM777
                $199,910.76
12/16/2013      $200,000.00                   12/17/2013   in payment credit WCM777
                $199,910.79
12/17/2013      $200,000.00                   12/18/2013   in payment credit WCM777
                $199,910.83
12/18/2013      $200,000.00                   12/18/2013   in payment credit WCM777
                $199,910.87
12/19/2013      $200,000.00                   12/19/2013   in payment credit WCM777
                $199,910.87
12/20/2013      $200,000.00                   12/23/2013   in payment credit WCM777
                $199,910.79
12/23/2013      $200,000.00                   12/30/2013   in payment credit WCM777
                $199,910.50
12/24/2013      $200,000.00                   12/30/2013   in payment credit WCM777
                $199,910.50
12/28/2013      $200,000.00                   1/2/2014     in payment credit WCM777
                $199,911.21
12/31/2013      $200,000.00                   1/2/2014     in payment credit WCM777
                $199,911.19
1/2/2013        $200,000.00                   1/3/2014     in payment credit WCM777
                $199,910.77


                                         12
           Case 1:18-cv-01876-PAE Document 45 Filed 10/09/18 Page 13 of 24



1/3/2013          $200,000.00                           1/6/2014          in payment credit WCM777
                  $199,910.81
1/6/2014          $200,000.00                           1/7/2014          in payment credit WCM777
                  $199,910.78
1/7/2014          $200,000.00                           1/8/2014          in payment credit WCM777
                  $199,910.76
1/8/2014          $200,000.00                           1/12/2014         in payment credit WCM777
                  $199,910.80
1/15/2014         $173,940.27   HKD wires               1/16/2014         in payment credit WCM777
                  $170,512.29
1/15/2014         $97,000.00                            1/16/2014         in payment credit WCM777
                  $96,910.81
1/15/2014         $34,000.00                            1/16/2014         in payment credit WCM777
                  $33,965.75
1/15/2014         $4,980.00                             1/16/2014         in payment credit WCM777
                  $4,945.75
1/24/2014         $200,000.00                           1/28/2014         in payment credit WCM777
                  $199,935.99
1/24/2014         $773,926.41   HKD wires               1/28/2014         in payment credit WCM777
                  $770,253.31
1/29/2014         $200,000.00                           1/31/2014         in payment credit WCM777
                  $199,935.09
2/1/2014          $773,926.41   HKD wires               2/4/2014          in payment credit WCM777
                  $770,166.28


       TTL:      $12,457,873.09 TTL:   $12,442,113.64 (after bank fees)


The transactions described above constitute the predicate act of money returning to the United

States and derived only from investor deposits into the HSBC 817677826838 Hong Kong

accounts. By agreement the money was transferred by HSBC Hong Kong to an entity named

Global Payouts Inc. at an account it held with Bank of America. Global Payouts would then

distribute the money to WCM777 investors as agreed upon.

                                  JURISDICTION AND VENUE

46.        On April 4, 2014, the Receiver sent Defendant HSBC Hong Kong a copy of March 27,

2014 Temporary Restraining Order, which, among other things, froze the accounts of WCM777

Ltd.

47.        On April 7, 2014, Defendant HSBC Hong Kong responded to the Receiver by stating it

would not abide by the Temporary Restraining Order or take any action regarding the WCM777

account.

48.        Plaintiffs allege that Defendant HSBC Hong Kong both prior and subsequent to April 4,

2014, allowed WCM777, to withdraw all money from its accounts.


                                                  13
         Case 1:18-cv-01876-PAE Document 45 Filed 10/09/18 Page 14 of 24




49.      To date, Defendant HSBC Hong Kong has refused to cooperate with U.S. authorities,

including the court appointed Receiver.

50.      The Defendant Banks profited from fees associated with the wire transfers and also by

virtue of the bulk money transfers HSBC routed through the Clearing House Interbank Payments

System (CHIPS) a bank-owned, privately operated electronic payments system. CHIPS provides

intraday payment finality through a real-time system. CHIPS settles small payments, which can be

accommodated by the banks’ available balances, individually. Other payments are netted

bilaterally (e.g., when Bank A has to pay $500 million to Bank B, and Bank B has to pay $500

million to Bank A), without any actual movement of funds between CHIPS participants. The more

money that comes in to a CHIPS participant the better the likelihood the bank will not have to

transfer funds to another bank during intraday clearing, this is a powerful impetus to facilitate

fraud.

51.      This Court has subject matter jurisdiction pursuant to the Class Action Fairness Act of

2005, 28 U.S.C. §§ 1332(a) and 1332(d), because there are more than 100 class members

nationwide, at least one class member is of diverse citizenship from one Defendant, and the

aggregate amount in controversy exceeds $5,000,000 exclusive of interest and costs. Jurisdiction

is proper under This Court also has subject matter jurisdiction pursuant to the Racketeer Influenced

and Corrupt Organizations Act ("RICO"), 18 U.S.C. § 1961 et seq.

52.      Venue is proper in this jurisdiction under 28 U.S.C. § 1391 because a substantial part of

the events or omissions giving rise to the claims in this action occurred in this Judicial District,

and the Defendants may be found within this judicial District and conduct business within this

Judicial District.

53.      This Court has personal jurisdiction over Defendants because certain of them have business

operation in this state, while others have sufficient minimum contacts with the state, and otherwise

intentionally avail themselves of the markets of this state so as to render this Court’s exercise of
jurisdiction permissible under traditional notions of fair play and substantial justice.




                                                 14
        Case 1:18-cv-01876-PAE Document 45 Filed 10/09/18 Page 15 of 24




                               FRAUDULENT CONCEALMENT

54.    Plaintiffs are informed and believe, and based upon such information and belief allege,

WCM777’s misrepresentations, failures to disclose and suppressions of information were made

with the intent to induce plaintiffs to act in the manner they did, in reliance

thereon, and for them to invest. At the time that plaintiffs entered into the Agreement, they were

ignorant of the facts that WCM777 concealed and failed to disclose, which facts were beyond

plaintiffs' knowledge and reach. Plaintiffs actually and justifiably relied on WCM777’s

representation regarding its global banking prowess and success.

                                     CLASS ALLEGATIONS

55.    Plaintiffs, RIGOBERTO VASQUEZ and EVA GARCIA bring this action under Rule 23

of the Federal Rules of Civil Procedure, on behalf of themselves and as representatives of a class

who are similarly situated and who fall within the following class definition: All individuals or

entities who invested and lost money with any of the WCM777 entities by transferring or having

their money transferred to one of the WCM777 accounts at HSBC Hong Kong through the HSBC

USA correspondent account from the Period June 1, 2013 through May 31, 2014. For purposes of

this class definition, an individual or entity lost money only if the amount of money that the

individual or entity received from WCM777, including any return on investment, commissions,

fees or any other payments, was less than the amount of the individual’s or entity’s money invested

with WCM777. Excluded from the Class are governmental entities, any judge, justice or judicial

officer presiding over this matter and the members of his or her immediate family, the Defendants,

along with their respective parents, subsidiaries and/or affiliates. Also excluded from this class are

the legal representatives, heirs, successors and attorneys of any excluded person or entity, and any

person acting on behalf of any excluded person or entity.

56.    Plaintiff RIGOBERTO VASQUEZ fits within the definition of a Class Member. Mr.

VASQUEZ was lured into investing in WCM777. On October 21, 2013, Mr. VASQUEZ
transferred $100,000, to the WCM777 Ltd account at HSBC Hong Kong account no.

817677826838 through HSBC USA. He lost this money as a result of investing.



                                                  15
        Case 1:18-cv-01876-PAE Document 45 Filed 10/09/18 Page 16 of 24




57.    Plaintiff EVA GARCIA fits within the definition of a Class Member. Ms. GARCIA was

lured into investing in WCM777. On October 11, 2013 she transferred $2,000 to HSBC Hong

Kong through HSBC USA., 2013. On October 15, 2013 she again transferred $2,000 to HSBC

Hong Kong through HSBC USA. She also lost this money as a result of investing.

58.    At the time the transfers were made by Mr. VASQUEZ and Ms. GARCIA both HSBC

Hong Kong and HSBC USA knew that the funds were derived from illegal activity.

59.    Plaintiffs do not know the exact size of the class. However, Plaintiffs believe that the

number is so numerous that joinder is impracticable. Plaintiffs do note that the Receiver has

determined that WCM777 processed approximately 9,000 payouts to investors.

60.    The claims of Representative Plaintiffs are typical of the claims of the class in that Plaintiffs

sent money to HSBC Hong Kong to invest in and become a WCM777 member.                           Indeed,

Representative Plaintiffs’ investments were in all relevant respects typical of investments by other

class members, and the monetary damages and injunctive relief sought is common to the class.

61.    Representative Plaintiffs will fairly and adequately protect the interest of the class in that

Representative Plaintiffs, have no conflicts with any other members of the class, and are

represented by experienced and able counsel.           The Representative Plaintiffs’ interests are

coincident with, and not antagonistic to, those of the class members.

62.    Numerous questions of law and fact are common to the class, including, but not limited to

the following:

           a) Whether HSBC Hong Kong participated, directly and indirectly, in the conduct of

                 the affairs of WCM777 through a pattern of racketeering activity in violation of 18

                 U.S.C. §1962(c).;

           b) Whether HSBC Hong Kong engages in action of Laundering of Monetary

                 Instruments (18 U.S.C. §1956), Engaging in Monetary Transactions in Property

                 Derived from Specified Unlawful Activity (18 U.S.C. §1957), wire fraud (18
                 U.S.C. §1343), and mail fraud (18 U.S.C. §1841;

           c) Whether HSBC Hong Kong, HSBC USA and WCM777 collectively constituted an

                 “enterprise” with the meaning of that term as used in 18 U.S.C. §1962(c);

                                                  16
Case 1:18-cv-01876-PAE Document 45 Filed 10/09/18 Page 17 of 24




  d) Whether HSBC Hong Kong and HSBC USA participated, directly and indirectly,

     in the conduct of the affairs of the aforesaid enterprise through a pattern of

     racketeering activity in violation of 18 U.S.C. §1962(c);

  e) Whether HSBC Hong Kong’s continuous and repeated violations of 18 U.S.C.

     §1956 (Laundering of Monetary Instruments), 18 U.S.C. §1957 (Engaging in

     Monetary Transactions in Property Derived from Specified Unlawful Activity), 18

     U.S.C. §1343 (wire fraud), and 18 U.S.C. §1841 (mail fraud) constitute a pattern

     of racketeering activity within the meaning of 18 U.S.C. §1962(c).

  f) Whether a fiduciary relationship existed between WCM777 and Class Members;

  g) Whether WCM777 breached a fiduciary duty to Class Members;

  h) Whether Class Members’ damages were caused by the breach of fiduciary duty

     owed to them by WCM777;

  i) Whether Defendants aided and abetted the breach of a fiduciary duty to Class

     Members by WCM777;

  j) Whether WCM777 intentionally misrepresented or conceal material facts to Class

     Members;

  k) Whether WCM777 did so to induce reliance by Class Members;

  l) Whether Class Members were justified in relying on the misrepresentations of

     material facts by WCM777;

  m) Whether Class Members’ damages were caused by misrepresentation or

     concealment of material facts;

  n) Whether HSBC Hong Kong knew of the fraudulent activities of WCM777;

  o) Whether HSBC Hong Kong substantially assisted the fraudulent activities of

     WCM777;

  p) Whether HSBC USA knew of the fraudulent activities of WCM777;
  q) Whether HSBC USA substantially assisted the fraudulent activities of WCM777;

  r) Whether HSBC Hong Kong committed tortious acts with fraud, oppression or

     malice;

                                      17
        Case 1:18-cv-01876-PAE Document 45 Filed 10/09/18 Page 18 of 24




            s) Whether the aforesaid enterprise engaged in interstate commerce and the activities

               of the enterprise affected interstate commerce;

63.    The questions of law and fact common to the members of the class predominate over any

questions affecting only individual members of the class. Class action treatment is superior to the

alternatives, if any, for the fair and efficient adjudication of this controversy. Among other things,

there is no interest by members of the class in individually controlling the prosecution of separate

actions, and it is desirable to concentrate the litigation of the claims made herein in a single

proceeding to provide small claimants with a forum in which to seek redress for these violations

of Federal and New York law. Whatever difficulties may exist in the management of the class

action will be greatly outweighed by the benefits of the class action procedure, including, but not

limited to, providing claimants with a method for redress of claims that may otherwise burden the

Court with individual litigation.

                                             COUNT I

                        VIOLATION OF 18 U.S.C. §1961 ET SEQ. (RICO)

                                    (MONEY LAUNDERING)

64.    Plaintiffs reallege and incorporate herein the allegations set forth above as if fully set forth

by this reference.

65.    Defendant HSBC Hong Kong is a “person” within the meaning of that term as used in 18

U.S.C. §1962(c).

66.    Defendant HSBC USA is a “person” within the meaning of that term as used in 18 U.S.C.

§1962(c).

67.    At all times relevant to this complaint Defendant HSBC Hong Kong, Defendant HSBC

USA and WCM777 collectively constituted an “enterprise” within the meaning of that term as

used in 18 U.S.C. §1962(c). Plaintiffs are informed and believe that the Enterprise is an ongoing

association that functions as a continuing unit for the purposes of these acts of racketeering alleged
above as well as for other purposes.

68.    At all times relevant to this complaint, each of the Defendants was associated with the

aforesaid enterprise.

                                                 18
        Case 1:18-cv-01876-PAE Document 45 Filed 10/09/18 Page 19 of 24




69.     Upon information and belief, and as previously described herein, each of the Defendants

participated, directly and indirectly, in the conduct of the affairs of the aforesaid enterprise through

a pattern of racketeering activity, in violation of 18 U.S.C. §1962(c).

70.     Upon information and belief, and as previously described herein, Defendants’ racketeering

activity consists of numerous related and continuous acts in violation of 18 U.S.C. §1956

(Laundering of Monetary Instruments), 18 U.S.C. §1957 (Engaging in Monetary Transactions in

Property Derived from Specified Unlawful Activity), 18 U.S.C. §1343 (wire fraud), and 18 U.S.C.

§1841 (mail fraud).

71.     As previously described herein, upon information and belief, Defendants attempted to

commit and committed acts of Laundering of Monetary Instruments (18 U.S.C. §1956), Engaging

in Monetary Transactions in Property Derived from Specified Unlawful Activity (18 U.S.C.

§1957), wire fraud (18 U.S.C. §1343), and mail fraud (18 U.S.C. §1841). These acts include, but

are not limited to:

            a) Defendant HSBC received thousands of wired money transfers from investors

                who were duped including RIGOBERTO VAZQUEZ:

            b) Defendant HSBC USA acted as the intermediary bank for thousands of wired

                money transfers from investors who were duped.             See below bank account

                statement enteries for EVA GARCIA indicating HSBC USA’s direct act in

                furtherance of the illegal activity:

            c) Example Bank Statement Entries: Entry No. 1: dated 10/11 “10/11 International

                Wire Debit Via: HSBC USA/021001088 A/C Honkong and Shanghai Banking

                Hong     Kong        Hong    Kon        Ben:   WCM777Limited          Kowloon       HK

                Ref:/CTS/hmnwwwhw00fn lmad: 1011B1Qgc04C006465 Tm: 4768100254Es” -

                2,000.00 | 957.56.

                Entry No. 2: Dated: 10/11 “International Wire Fee” -45.00 | 912.56.
                Entry No. 3 Dated:10/15 “Deposit 545975878” 2,045.00 | 2,957.56.

                Entry No. 4 Dated: 10/15 “Card Purchase with Pin 10/14 900 Walton Ave Yuba

                City CA Card 0243” -78.56 | 2,879.00

                                                   19
        Case 1:18-cv-01876-PAE Document 45 Filed 10/09/18 Page 20 of 24




               Entry No. 5 Dated: 10/15 “10/15 Chips Debit Via: HSBC Bank USA, NA/0108

               A/C: Hongkong and Shanghai Banking Hong Kong Ben: WCM777Limited

               Kowloon HK SSN:0355732 Trn:3085600288Es” -2.000.00 | 897.00

           d) On numerous occasions, Defendant HSBC Hong Kong transferred the comingled

               funds to accounts for other WCM777 entities.

           e) On a number of occasions, Defendant HSBC Hong Kong wired the comingled

               funds back to the United States for escrow and other accounts in the name of

               other WCM777 entities.

72.    Defendants attempted to, conspired to and did affect commerce by said acts in violation of

18 U.S.C. §1956 (Laundering of Monetary Instruments), 18 U.S.C. §1957 (Engaging in Monetary

Transactions in Property Derived from Specified Unlawful Activity), 18 U.S.C. §1343 (wire

fraud), and 18 U.S.C. §1841 (mail fraud).

73.    Defendants’ continuous and repeated violations of 18 U.S.C. §1956 (Laundering of

Monetary Instruments), 18 U.S.C. §1957 (Engaging in Monetary Transactions in Property Derived

from Specified Unlawful Activity), 18 U.S.C. §1343 (wire fraud), and 18 U.S.C. §1841 (mail

fraud) constitute a pattern of racketeering activity with the meaning of 18 U.S.C. §1962(c).

74.    Upon information and belief, Defendants violations of 18 U.S.C. §1956 (Laundering of

Monetary Instruments), 18 U.S.C. §1957 (Engaging in Monetary Transactions in Property Derived

from Specified Unlawful Activity), 18 U.S.C. §1343 (wire fraud), and 18 U.S.C. §1841 (mail

fraud) injured Plaintiffs in that these acts perpetuated the Pyramid scheme.

75.    By reason of the foregoing, the Plaintiffs have been, and will continue to be, injured in

their business and property in an amount not currently known, but believed to exceed $37,000,000.

                                            COUNT II

                              AIDING AND ABETTING FRAUD

76.    Plaintiffs reallege and incorporate herein the allegations set forth above as if fully set forth
by this reference.

77.    WCM777 intentionally defrauded every investor, including Plaintiff herein. WCM777

falsely represented that it was a profitable enterprise, when in fact it was a pyramid scheme with

                                                 20
         Case 1:18-cv-01876-PAE Document 45 Filed 10/09/18 Page 21 of 24




no source of revenue other than sales to investors, and it was not deriving a profit from the sale of

goods and services to third parties. WCM777 failed to disclose material information that it was

not profitable and did not have any source of revenue other than sales to investors.

78.     Plaintiffs would not have invested in WCM777 had they known the truth.

79.     Defendant HSBC Hong Kong knew that WCM777 was engaging in fraud. Nonetheless,

Defendant HSBC Hong Kong substantially assisted and aided and abetted WCM777 by providing

accounts into which investors’ money could be wire transferred to, comingling of funds between

the WCM777 accounts, and refusing to acknowledge or even cooperate pursuant to the District

Court’s Order.

80.     Defendant HSBC USA knew that WCM777 was engaging in fraud.                        Nonetheless,

Defendant HSBC USA substantially assisted and aided and abetted WCM777 by serving at the

intermediary bank by which investors’ money could be wire transferred to WCM777 accounts in

Hong Kong.

81.     As a proximate result of Defendants’ conduct, Plaintiffs suffered compensable damage in

an amount not currently known, but believed to exceed $37,000,000.

82.     The Defendants’ actions were malicious, fraudulent, oppressive and intended to injure

Plaintiffs. Consequently, Plaintiffs are entitled to punitive damages.

                                             COUNT III

                 AIDING AND ABETTING BREACH OF FIDUCIARY DUTY

83.     Plaintiffs reallege and incorporate herein the allegations set forth above as if fully set forth

by this reference.

84.     WCM777 was an investment advisor to all of the Plaintiffs. As a result, WCM777 owed

Plaintiffs, who were their member/clients, fiduciary duties. WCM777 breached the fiduciary

duties they owed to the Plaintiffs.

85.     Defendant HSBC Hong Kong, at all material times, had actual knowledge of WCM777’s
fiduciary duties to Plaintiffs.




                                                  21
         Case 1:18-cv-01876-PAE Document 45 Filed 10/09/18 Page 22 of 24




86.     Defendant HSBC USA, at all material times, had actual knowledge of WCM777’s

fiduciary duties to Plaintiffs.

87.     Defendant HSBC Hong Kong, at all material times, knew that WCM777 was violating its

fiduciary duties to Plaintiffs.

88.     Defendant HSBC USA, at all material times, knew that WCM777 was violating its

fiduciary duties to Plaintiffs.

89.     Defendant HSBC Hong Kong substantially assisted and aided and abetted WCM777 by

providing accounts into which investors’ money could be wire transferred to, comingling of funds

between the WCM777 accounts, and refusing to acknowledge or even cooperate pursuant to the

District Court’s order.

90.     Defendant HSBC USA substantially assisted and aided and abetted WCM777 by serving

at the intermediary bank by which investors’ money could be wire transferred to WCM777

accounts in Hong Kong.

91.     As a proximate result of Defendants’ conduct, Plaintiffs suffered compensable damage in

an amount not currently known, but believed to exceed $37,000,000.

92.     The Defendants’ actions were malicious, fraudulent, oppressive and intended to injure

Plaintiffs. Consequently, Plaintiffs are entitled to punitive damages.

                                             COUNT IV

                           AIDING AND ABETTING CONVERSION

93.     Plaintiffs reallege and incorporate herein the allegations set forth above as if fully set forth

by this reference.

94.     WCM777 operated as a Ponzi scheme.

95.     Defendant HSBC Hong Kong, at all material times, had actual knowledge that WCM777

operated a Ponzi scheme.

96.     Defendant HSBC USA, at all material times, had actual knowledge that WCM777 operated
as a Ponzi Scheme.

97.     Defendant HSBC Hong Kong substantially assisted and aided and abetted WCM777 by

providing accounts into which investors’ money could be wire transferred to, comingling of funds

                                                  22
          Case 1:18-cv-01876-PAE Document 45 Filed 10/09/18 Page 23 of 24




between the WCM777 accounts, and refusing to acknowledge or even cooperate pursuant to the

District Court’s order enjoining WCM777.

98.      Defendant HSBC USA substantially assisted and aided and abetted WCM777 by serving

at the intermediary bank by which investors’ money could be transferred to WCM777 accounts in

Hong Kong.

99.      As a proximate result of Defendants’ conduct, Plaintiffs suffered compensable damage in

an amount not currently known, but believed to exceed $37,000,000.

100.     The Defendants’ actions were malicious, fraudulent, oppressive and intended to injure

Plaintiffs. Consequently, Plaintiffs are entitled to punitive damages.

                                       PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs on behalf of themselves and members of the class, pray for judgment

against Defendants, jointly and severally, as follows:

          1. Declaring that this lawsuit is properly maintainable as a class action and certifying

             Plaintiffs EVA GARCIA and RIGOBERTO VAZQUEZ as class representatives;

          2. For violation of 18 U.S.C. §1962 et seq. (RICO), all Plaintiffs, including the Class

             Representatives on behalf of Class members, seek compensatory damages in an

             amount to be proven at trial, but believed to exceed $37,000,000, trebling of those

             damages, interest on that amount, and punitive damages;

          3. For aiding and abetting breach of fiduciary duty, all Plaintiffs, including the Class

             Representatives on behalf of Class Members, seek compensatory damages in an

             amount to be proven at trial, but believed to exceed $37,000,000, interest on that

             amount, and punitive damages;

          4. For aiding and abetting fraud, all Plaintiffs, including the Class Representatives on

             behalf of Class Members, seek compensatory damages in an amount to be proven at

             trial, but believed to exceed $37,000,000, interest on that amount, and punitive
             damages;

          5. For reasonable attorneys’ fees and costs of suit as permitted by law;

          6. For such other and further relief as the Court may deem just and proper.

                                                 23
    Case 1:18-cv-01876-PAE Document 45 Filed 10/09/18 Page 24 of 24




                                JURY TRIAL DEMAND

Plaintiffs hereby demand a trial by jury for all issues so triable.

Dated: October 9, 2018

                                                   Respectfully Submitted,


                                              By: /s/ Julio J. Ramos
                                              Julio J. Ramos
                                              LAW OFFICES OF JULIO J. RAMOS
                                              35 Grove Street, Suite 107
                                              San Francisco, California 94102
                                              Telephone: (415) 948-3015
                                              Facsimile: (415) 469-9787

                                              Steven M. Nuñez, Esq. (Pro Hac Vice Pending)
                                              WARD & HAGEN, LLP
                                              440 Stevens Avenue, Suite 350
                                              Solana Beach, California 92075
                                              Telephone: (858) 847-0505
                                              Facsimile: (858) 847-0105

                                              MICHAELE. ADAMS (Pro Hac Vice Pending)
                                              LAW OFFICES OF MICHAELE. ADAMS
                                              2 702 Marshall Street, Suite 300
                                              Redwood City, CA 94063
                                              3 Telephone: (650) 599-9463
                                              Fax: (650) 599-9785




                                             24
